UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1025


In Re:   LARRY MAX MCDANIEL,

                Petitioner.




                 On Petition for Writ of Mandamus.
               (5:11-cr-00252-D-1; 5:15-cv-00041-D)


Submitted:   April 5, 2016                   Decided:   April 12, 2016


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Max McDaniel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry     Max   McDaniel    petitions    for     a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.          He seeks an order from this court

directing the district court to act.             Our review of the district

court’s docket reveals that the district court has dismissed

McDaniel’s    § 2255    motion.      Accordingly,      because      the    district

court has recently decided McDaniel’s case, we deny the mandamus

petition as moot.       We grant leave to proceed in forma pauperis.

We   dispense    with   oral     argument   because    the   facts      and   legal

contentions     are   adequately     presented    in   the   materials        before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                       2